13 N.Y.3d 886 (2009)
2009 NY Slip Op 91207
921 N.E.2d 599
893 N.Y.S.2d 832
DAVID BINKLEY, Appellant,
v.
STATE OF NEW YORK, Respondent.
In the Matter of DAVID BINKLEY, Appellant,
v.
NEW YORK STATE DEPARTMENT OF CORRECTIONAL SERVICES, Respondent.
Motion No: 2009-1009
Court of Appeals of New York.
Submitted September 14, 2009.
Decided December 15, 2009.
Motion, insofar as it seeks leave to appeal from the Appellate Division order of affirmance, denied; motion, insofar as it seeks leave to appeal from the Appellate Division order denying poor person relief, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution.